Name: 2001/74/EC: Council Decision of 19 January 2001 appointing a United Kingdom alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2001-01-27

 Avis juridique important|32001D00742001/74/EC: Council Decision of 19 January 2001 appointing a United Kingdom alternate member of the Committee of the Regions Official Journal L 026 , 27/01/2001 P. 0037 - 0037Council Decisionof 19 January 2001appointing a United Kingdom alternate member of the Committee of the Regions(2001/74/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Keith BILLINGTON, alternate member, notified to the Council on 6 December 2000,Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Mark EDGELL is hereby appointed an alternate member of the Committee of the Regions in place of Mr Keith BILLINGTON, for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 19 January 2001.For the CouncilThe PresidentB. Ringholm(1) OJ L 28, 4.2.1998, p. 19.